Citation Nr: 1233778	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-28 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 (regarding PTSD) and August 2008 (regarding bilateral hearing loss and tinnitus) rating decisions by the RO.  Notices of disagreement were received in July 2005 and December 2008.  Statements of the case were issued in July 2006 and May 2009.  Substantive Appeals were received in August 2006 and June 2009.  

In August 2011, a Travel Board hearing in these matters was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the claims file.  By a January 2012 letter, the Veteran was advised of his right to another Board hearing (pursuant to 38 C.F.R. § 20.707), and opted to have another Travel Board hearing which was held in July 2012 before the undersigned; a transcript of that hearing is associated with the claims file.  At the July 2012 hearing, the Veteran and his representative submitted additional evidence with a waiver of preliminary RO review.   


The issues of service connection for bilateral hearing loss, tinnitus, and PTSD (under a merits analysis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  By rating decisions in February and August 2003 (mailed in February and August 2003), a claim of entitlement to service connection for PTSD was denied; the Veteran initiated, but did not perfect, an appeal in connection with the claim.  

2.  By rating decision in February 2006 (mailed in February 2006), claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied; the Veteran did not file a timely notice of disagreement to the rating decision, nor did he submit new and material evidence in connection with the claims within a year of the rating decision.  

3.  Certain evidence received since the February and August 2003 (regarding PTSD) and February 2006 (regarding bilateral hearing loss and tinnitus) rating decisions is new and relates to unestablished facts necessary to substantiate the underlying claims of entitlement to service connection for bilateral hearing loss, tinnitus, and PTSD.  


CONCLUSIONS OF LAW

1.  The February and August 2003 (mailed in February and August 2003) rating decisions are final.  38 U.S.C.A. § 7105(c).  

2.  The February 2006 (mailed in February 2006) rating decision is final.  38 U.S.C.A. § 7105(c).  

3.  New and material evidence has been received since the February and August 2003 (mailed in February and August 2003) and February 2006 (mailed in February 2006) rating decisions to reopen the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and PTSD.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February and August 2003 decisions, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  In arriving at these decisions, the RO reviewed the in-service and post-service medical records to find that the Veteran did not have a diagnosis of PTSD or adequate evidence to establish a stressful experience.  He initiated an appeal to the determination by filing a timely notice of disagreement in August 2003, and a statement of the case was issued in January 2004.  However, he did not perfect his appeal.  Therefore, these prior decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

In a February 2006 decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that the Veteran did not have a diagnosis of bilateral hearing loss or tinnitus.  The Veteran was informed of his appellate rights in connection with this February 2006 denial when the decision was mailed to him in February 2006.  The Veteran did not appeal the decision, and material evidence was not received within one year.  See 38 C.F.R. § 3.156(b).  The February 2006 rating decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As noted above, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In June 2004 and February 2008, the appellant submitted requests to reopen the claims of entitlement to service connection for PTSD and bilateral hearing loss and tinnitus, respectively.  In September 2004 and August 2008 rating decisions, the RO denied the claims on the basis that no new and material evidence had been submitted.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of the newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade, 24 Vet. App at 120.  

As noted previously regarding the Veteran's claim for bilateral hearing loss and tinnitus, in the February 2006 rating decision, the RO determined that service connection was not warranted for bilateral hearing loss and tinnitus.  The RO found that there was no evidence of a diagnosis of bilateral hearing loss or tinnitus.  

The "new" evidence of record includes VA treatment records showing a diagnosis of bilateral mild to moderate sensorineural hearing loss and bilateral tinnitus, fitting for bilateral hearing aids, and his complaints and testimony of significant noise exposure in the military and insignificant noise exposure after service, indicating his career was in sales.  These records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claims and raise a reasonable possibility of substantiating the claims.  Therefore, the Veteran's claims for service connection for bilateral hearing loss and for tinnitus are reopened.  38 C.F.R. § 3.156(a).  

Regarding the Veteran's claim for PTSD, in the February and August 2003 rating decisions, the RO determined that service connection was not warranted for PTSD.  The RO found that there was no evidence of a diagnosis of PTSD or adequate evidence to establish a stressful experience.  

The "new" evidence of record includes VA treatment records showing diagnoses of PTSD, multiple statements from the Veteran providing details of his PTSD stressors, and his testimony also providing details of his PTSD stressors.  These records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for PTSD is reopened.  38 C.F.R. § 3.156(a).  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand portion of this decision.  


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, tinnitus, and PTSD.  The appeals to this extent are allowed, subject to further development as addressed herein below.

REMAND

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran claims service connection for PTSD as a result of traumatic experiences during his period of active duty service in Vietnam from December 1969 to November 1970.  He alleges, and has alleged since he originally filed his claim for service connection in August 2002, that he never performed the military occupational specialty (MOS) listed on his DD Form 214 (i.e., "spec armor/unit sup") with the 101st Airborne Division, but that he instead was attached to the forward support supply element and that his duties included traveling to various firebases to set up guard duty and to deliver goods to convoys.  See, e.g., August 2002 PTSD VA consult report.  Specifically, he alleges that while traveling to Camp Veghel (although he has also reported it was traveling from Camp Veghel back to Camp Eagle), a jeep was blown up by a land mine in a convoy he was traveling in, and that he helped pull the servicemembers out while under hostile enemy fire.  See, e.g., January 2008 PTSD stressor statement; August 2011 Travel Board hearing; July 2012 Travel Board hearing.  He has submitted photos of a destroyed jeep, alleged to have been the jeep that was involved in the stressor event.  At the August 2011 hearing, the Veteran also testified that the servicememembers in the jeep were not friends, but associates, and that he therefore did not know their names.  In addition, the Veteran alleges that he was stationed at firebases that experienced incoming hostile fire.  

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304.  75 Fed. Reg. 39,843 (July 13, 2010); see also 75 Fed. Reg. 41,092 (July 15, 2010) (correcting effective date and applicability dates).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

As explained above, the Veteran's service personnel records reflect that he was assigned to the 101st Airborne Division.  At the August 2011 hearing, the Veteran indicated that the alleged jeep explosion occurred in early 1970 (approximately January to March 1970).  A December 2008 response from the United States Armed Services Center for Research of Unit Records (CURR) indicated that there were 80 enemy contacts involving division personnel during the month of March 1970; that neither Operational Report Lessons Learned records nor Combat Operation After Action Report for Operation Randolph Glen records reference an incident similar in nature to the incident described by the Veteran; and March 1970 daily journal records document several incidents involving vehicles, but they were not exposed to hostile fire.  Notably, it does not appear that complete evidentiary development was accomplished to corroborate the alleged stressor for the period from January to March 1970.  As the Veteran has provided additional information regarding the alleged stressor, and the evidentiary development was incomplete, further verification development is necessary.  

In light of the amendments to 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD that is attributable to service.  

The Veteran also contends that he has bilateral hearing loss and tinnitus related to his active duty service, including being exposed to artillery without hearing protection.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

There is evidence suggesting current hearing loss disability and of tinnitus as shown by VA treatment records.  The remaining question for consideration is whether there is a link or nexus to the Veteran's service.  Hence, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and likely etiology of any bilateral hearing loss and tinnitus.  

Finally, the Board notes that at the August 2011 Travel Board hearing, the Veteran testified that he has been in receipt of Social Security Administration (SSA) disability benefits since 2006, albeit for arthritis.  Since such records are not relevant to the issues on appeal, the Board finds that action to obtain such records is not necessary to assist the Veteran and would only delay the appellate process.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain copies of all pertinent outstanding VA treatment records of the Veteran related to his bilateral hearing loss, tinnitus, and any psychiatric treatment, from the appropriate VA Medical Center, from July 2010 to the present.  All information that is not duplicative of evidence already in the claims file should be obtained.  

2.  The RO should then arrange for any further evidentiary development necessary (e.g., ascertain whether the Veteran's specific unit, the 101st Airborne Division, served in an area where hostilities were taking place during his assignment at the locations, specifically Camp Eagle and Camp Veghel, and whether there is any evidence of a jeep explosion due to landmine from January to March 1970 involving the Veteran's specific unit), then make an adjudicatory determination whether any allegation of fear of hostile military activity is consistent with the circumstances of the Veteran's service.  

3.  After completion of the above, the Veteran should be afforded a VA psychiatric examination by a VA psychologist or psychiatrist, or a psychiatrist or psychologist with whom VA had contracted, to determine the nature and etiology of his claimed PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file must be made available to the examiner for review.  

Based on a review of the claims file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD under DSM-IV, and, if so, whether it is at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's PTSD is the result of any in-service claimed event.  

The VA examiner should specifically determine whether the Veteran has a claimed stressor that is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a physiological or psycho-physiological state of fear, helplessness, or horror.  

The examiner must provide a rationale for all opinions provided.  

4.  The RO should also schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  

After reviewing the claims file and examining the Veteran (including eliciting a detailed history), the examiner should respond to the following:  

(a) If bilateral hearing loss disability is demonstrated, is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss is causally related to his active duty service or any incident therein, to include noise exposure during service?  

(b) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed tinnitus is causally related to his active duty service or any incident therein, to include noise exposure during service?  

The examiner must provide a rationale for all opinions provided.  

5.  After completion of the above, the RO should review the expanded record and undertake a merits analysis to determine if the benefits sought can be granted.  If any claims are denied under such merits analysis, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


